*1080OPINION.
Akundell:
In the case of Henry L. Berg v. Commissioner, 6 B. T. A. 1287, we had occasion to pass on the identical «question raised in this proceeding and to construe an instrument substantially similar to the leases in the instant case. The leases considered in the Berg case covered land situated in the State of Arkansas, wherein is located the subject matter of petitioner’s leases. For the reasons set forth in the opinion in the Berg case we are satisfied that the amounts received under the terms of the leases given by petitioner were not “ gains from the sale or exchange of capital assets ” within the meaning of section 206 of the Revenue Act of 1921, and the determination of the Commissioner is accordingly affirmed. See also John T. Burkett v. Commissioner, 7 B. T. A. 560.

Judgment will ~be entered for the respondent.

Considered by SteRNHagen and Muedock.